Citation Nr: 1750448	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for Parkinson's disease, to include the question of whether separate ratings are warranted for manifestations of Parkinson's disease, prior to March 16, 2011.  

2. Entitlement to an initial rating in excess of 40 percent for Parkinson's disease with neurological involvement of the right upper extremity.  

3. Entitlement to an initial compensable rating for Parkinson's disease with neurological involvement of the left upper extremity prior to June 3, 2013.  

4. Entitlement to a rating in excess of 30 percent for Parkinson's disease with neurological involvement of the left upper extremity from June 3, 2013.  

5. Entitlement to an initial rating in excess of 20 percent for Parkinson's disease with neurological involvement of the right lower extremity.  

6. Entitlement to an initial compensable rating for Parkinson's disease with neurological involvement of the left lower extremity prior to June 3, 2013.  
7. Entitlement to a rating in excess of 20 percent for Parkinson's disease with neurological involvement of the left lower extremity from June 3, 2013.  

8. Entitlement to an initial rating in excess of 10 percent for Parkinson's disease with adjustment disorder with depressed mood.  

9. Entitlement to an initial compensable rating for Parkinson's disease with hyposmia.  

10. Entitlement to an initial compensable rating for Parkinson's disease with hypogensia. 

11. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.  

These matters are before Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

For reasons fully discussed below, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an earlier effective date for the award of service connection for Parkinson's disease and to special monthly compensation based on the need for aid and attendance have been raised by the record in a January 2014 claim, as clarified by a March 2015 Report of General Information (VA Form 27-0820) and April 2015 Statement in Support of Claim, VA Form 21-4138, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Increased Rating

Ratings for Parkinson's disease, known in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8004.  Under this DC, a minimum 30 percent rating is for application when there are "ascertainable residuals" of the disability.  However, VA is required to also consider whether any of these residuals may be otherwise rated under a separate DC.  Potential residuals include, but are not limited to, loss of smell or taste (38 C.F.R. § 4.87a, DCs 6275, 6276), bladder or bowel dysfunction (38 C.F.R. §§ 4.114, DC 7332 & 4.115 DC 7542), disorders to the cranial nerves or nerves in the extremities (38 C.F.R. § 4.124a) or cognitive impairment (38 C.F.R. § 4.130, DC 9326). 

If there are identifiable residuals that can be rated under a separate DC, and the combined disability rating resulting from these residuals exceeds 30 percent, then these separate ratings will be assigned in place of the minimum rating assigned under DC 8004.  See also VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.

In the instant case, the AOJ determined that the Veteran's symptoms and manifestations of his Parkinson's disease were of such a severity so as to initially warrant a 30 percent rating for Parkinson's disease.  Then, in the November 2013 Statement of the Case, the AOJ granted individual separate evaluations for the various manifestations of the Veteran's Parkinson's disease (by the appropriate diagnostic code for the affected body system), as noted on the Title page.  

The Veteran has alleged that he is entitled to higher than the minimum 30 percent rating for Parkinson's disease prior to March 16, 2011, or essentially that he is entitled to separate ratings for the manifestations of his Parkinson's disease prior to that date.

Additionally, review of his medical records shows that he has complained of worsening symptoms, specifically in October 2011, January 2014, and April 2015.  In addition, the Veteran's representative argued in his July 2017 brief that the rate at which the Veteran's condition progressed from 2009 to 2013 most certainly indicates that it is likely it has worsened as severely between 2013 and the present day. 

In light of the above, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature of severity of the manifestations of the Veteran's Parkinson's disease.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Also, while the claims file currently includes VA treatment records dated through December 2015, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain VA treatment records dated since December 2015 following the procedures prescribed in 38 C.F.R. § 3.159(c).

Additionally, the record reflects the Veteran has received treatment for Parkinson's at Raleigh Neurology Associates.  The most recent evidence from this provider is from September 2012.  If the Veteran continues to seek treatment from this provider, records from such treatment would be pertinent to his increased rating claims.

TDIU 

As stated above, in Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  22 Vet. App. 447.  In this case, the Board finds that the matter of entitlement to a TDIU has been raised by the Veteran's representative in the July 2017 brief and that development of the issue is required. 

While the record reflects that the Veteran is working, the representative's July 2017 brief states that the Veteran has not worked full-time since 2003.  Further, the representative asserts that while the Veteran is the mayor of his town, it is a part-time position and the day-to-day tasks are done by the town manager.  This evidence indicates the Veteran's employment may be marginal and that interference from his service-connected disabilities was causing him to work fewer hours.  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Therefore, the Board finds the issue of entitlement to a TDIU must be developed for adjudication.

Accordingly, the case is REMANDED for the following actions:

1. With any needed help from the Veteran, obtain and associate with the claims file any identified private treatment records pertinent to the Veteran's claim, including records from Raleigh Neurology Associates.

2. Obtain and associate with the claims file VA treatment records from December 2015 to the present.  

3. Ensure that all notice and assistance obligations are satisfied concerning the claim for a TDIU.  Forward the appropriate form (VA Form 21-8940) to the Veteran for completion, and undertake any development necessary for this claim.

4. After completing the development requested in items 1 and 2, schedule the Veteran for a VA examination with an appropriate examiner to assess the current nature and severity of his service-connected Parkinson's disease, to include the current nature and severity of all manifestations of Parkinson's disease.  The entire claims file, to include a complete copy of this remand, must be made available to the VA clinician in association with the examination.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


